                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


BRIAN P. WILLIAMS,
and JAY HOWARD,                                         Case No. 17-12724

              Plaintiffs,                               Honorable Nancy G. Edmunds
v.
DEARBORN MOTORS 1, LLC,
d/b/a ALL PRO NISSAN OF DEARBORN,

              Defendant.
________________________________________/
       ORDER GRANTING PLAINTIFF HOWARD’S CORRECTED MOTION TO
        RESUME PROCEEDINGS OF HIS CLAIMS IN FEDERAL COURT [32]

       The matter is before the Court on Plaintiff Jay Howard’s Corrected Motion to

Resume Proceedings of His Claims in Federal Court. (Dkt. 32.) This Court had

previously entered an order compelling the arbitration of Plaintiff Howard’s individual

claims in this case due to an arbitration agreement he had entered into with Defendant.

See Williams v. Dearborn Motors 1, LLC, No. 17-12724, 2018 U.S. Dist. LEXIS 87176,

at *21 (E.D. Mich. May 24, 2018). Pursuant to that order, Plaintiff Howard’s claims had

been stayed pending arbitration. See id. Plaintiff’s motion asserts that Defendant has

failed to cooperate with arbitration. Defendant filed a response, stating that the parties

had agreed upon on an arbitrator that was acceptable to both parties and, therefore,

Plaintiff’s motion is moot. (Dkt. 37.)

       The Court held a hearing on January 16, 2019, with counsel for both parties

present and Defense counsel informed the Court that Defendant no longer had the

funds to pay for an arbitrator.
                                             1 
 
 
      For the reasons stated on the record, Plaintiff Howard’s Motion to Resume

Proceedings of His Claims in Federal Court is GRANTED.

      SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: January 18, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record
on January 18, 2019, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           2 
 
 
